UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6905



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JIMMY LEE WILLIAMS, a/k/a Jermaine Thomas
Williamson, a/k/a James Thomas Williamson,
a/k/a Jerry Williamson, a/k/a Jerminie Thomas
Williamson, a/k/a Jimmy Jermaine Williamson,
a/k/a Kenneth Goss,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (CR-01-183; CA-05-86)


Submitted:   November 22, 2005            Decided:   December 5, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Lee Williams, Appellant Pro Se. Michael E. Savage, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jimmy Lee Williams seeks to appeal from the district

court’s orders dismissing as untimely his motion filed under 28

U.S.C. § 2255 (2000), and denying his motions for reconsideration.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.       28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”     28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural rulings by the district

court are also debatable or wrong.     See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).    We have

independently reviewed the record and conclude that Williams has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           DISMISSED




                               - 2 -